Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Allowable Subject Matter
	Claim 26 is allowed.
	Claims 3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Objections
	Claim 24 is objected to because of the following informalities: In the claim, “the request” lacks antecedent basis.  For purposes of examination in this office action, the Examiner will interpret this claim as being dependent upon claim 22 instead of claim 13.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not 


Claims 1-2, 4-5, 13-14, 16-17, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Vandrovec (Pub No. US 2011/0316854 A1) in view of Guskov et al. (Patent No. US 8,390,623 B1) in further view of Duluk, Jr. et al. (Patent No.: US 6,288,730 B1) and Woodard (Patent No.: US 7,366,736 B1).

As per claim 1, Vandrovec teaches the claimed:
1. A method for generating at least one hierarchical-level-of-detail (LOD) data structure for measurement data (Vandrovec in paragraph [0068] and in figure 18A shows a hierarchical-level-of-detail (LOD) data structure (Quadtree 181) for elevation measurement data 182) associated with a three-dimensional (3D) model (Vandrovec in figure 16 shows an associated 3D model as 3D model of some of the terrain data that is being mapped.  Also please see Vandrovec in [0067] “… the tile meshes 165 approximating the 3-dimensional shape of the terrain in a piece-wise planar fashion”), the method comprising:
establishing a background grid comprising a mathematical grid structure (This is shown in Vandrovec in figure 18A as “Elevation Grid 182” where the samples are arranged in a mathematical grid structure) defined in a common coordinate system (Please see Vandrovec in [0070] “… the raster coordinates of elevation grid 182“ where the raster coordinates defined the elevation values in a common coordinate system); 
building a layout comprising an intermediary data structure (This is also shown in Vandrovec in figure 18A where a hierarchical data structure layout is constructed as Quadtree 181.  This Quadtree 181 comprises an intermediate data structure as an intermediate level in the quadtree.  For example, the quadtree 181 is shown with levels L0, L1, and L2.  Level L1 may correspond to an intermediary data structure because it is intermediate between two adjacent levels L0 and L2), wherein the layout provides a grid view and a hierarchical view of tiles (Vandrovec teaches of providing views of the grid data and hierarchical tiles depending upon their distance from the viewer, e.g. please see Vandrovec in [0069] “… Since a given tile will only be displayed beyond a certain view distance before it is replaced by its higher LOD children, the minimum edge-size is chosen such that a reasonable pixel-to-triangle ratio is maintained during visualization … The current implementation defaults to 65x65 samples. This translates to a quadtree depth of 7, according to the formula: d=log 2(m-1)+1, again, where m is the number of samples on a side. Hereinafter, this down-sampled elevation map will be referred to as elevation grid 182”), wherein each tile represents a rectangle of height data samples aligned with the background grid (Height samples are stored in the tiles because “Elevation Grid 182” in figure 18A of Vandrovec stores elevation data which typically represents height across a terrain.  Figure 18A of Vandrovec shows how tiles in the Quadtree 181 align with the background grid 182.  
For example, a given node (“Tree Node 187) has 4 samples that define a tile in level L2 in the Quadtree 181.  In particular, the tile for a given node (“Tree Node 187) has each of its points align with 4 samples from the background grid 182.  Vandrovec in figure 18A shows that Elevation Sample Quads 191 correspond to Node Cell 183 for L2 Level Tree Node 187);


Vandrovec alone does not explicitly teach the remaining claim limitations.
However, Vandrovec in combination with Guskov, Duluk, Jr., and Woodard teaches the claimed: 
(Please see Vandrovec in [0068] “To produce a tile mesh 165 for a tile data structure 140, a corresponding tile map 160 containing elevation data is first downsampled to produce an elevation grid 182 (step 613, FIG. 12B), which is subsequently encoded using a linear-quadtree subdivision scheme (step 614, FIG. 12B). FIG. 18A shows a conventional quadtree 181 that is encoded in a graph structure. Quadtree 181 depicts a hierarchy of tree nodes 187 which define a spatial subdivision of the elevation grid 182”.
According to this passage, tiles in the hierarchy of tree nodes 187 in quadtree 181 are computed based at least in part on the elevation data samples (height data samples).  This is also shown in figure 18A of Vandrovec where it shows that the measurement data for each tile is based at least in part on the height data for the samples in the elevation grid 182.  For example, figure 18A of Vandrovec shows that the height values of “Elevation Sample Quads 191” correspond to Node Cell 183 for L2 Level Tree Node 187.  Further, ), wherein each measurement layer includes at least one grid of computed values (Guskov teaches this feature where the nodes in a quadtree may contain textures where these textures are a set of computed values, e.g. Guskov in col 5, lines 30-32 recites “… the quadtree nodes contain geometric objects or textures”.  Duluk, Jr. in figure 3 and in col 8, lines 19-25 teaches that it was known in the art for textures to be represented as a grid of texel values.  Thus, when the textures in the quadtree Guskov are stored using a grid of texel values as taught by the Duluk, Jr. then the claimed features are taught because these texture grids in the quadtree nodes may then also be incorporated into the quadtree nodes 187 in figure 18A of Vandrovec as part of the measurement layer L2.  Lastly, Woodard in figure 7 teaches that each tile in the layer of the quadtree (e.g. a measurement layer) may have texture data.  The flowchart in figure 7 of Woodard teaches of using imagery or texture data for each node in the quadtree if it exists and if no texture exists, new texture data may be added to that node in the quad-tree by synthesizing texture data from that node’s classification data.  Also, please see Woodard at the bottom of col 4 to the top of col 5.  Thus, when Woodard’s texture synthesis is used with the quad tree nodes 187 in layer L2 and tiles in the elevation grid 182 in figure 18A of Vandrovec, each node 187 in the measurement layer L2 would contain texture data for each tile in the elevation grid 182 and thus each node 187 in the measurement layer L2 would have texture grid data) and at least one aggregated value (Vandrovec in figure 18A teaches this feature where the measurement layer L2 gets its elevation values at the corner of each of their tree nodes 187 by using aggregate values.  For example, each corner for a tile 187 in measurement layer L2 is an aggregate of the 4 elevation values for a respective tile 183 in the “Elevation Grid 182” in figure 18A of Vandrovec);

storing at least a portion of the computed one or more measurement layer for each tile in a metadata file (As mentioned above, Vandrovec in figure 18A teaches of building a hierarchical quadtree layout that includes tiles (defined by 4 corner points) for the nodes on each level (such as levels L0, L1, L2, etc.).  
Vandrovec also teaches that it was known in the art use metadata files store metadata in general, e.g. please Vandrovec in [0060] “After the source datasets 105 have been collected, categorized and referenced in the index file 110, appropriate metadata files 107 have been generated” and towards the end of [0041] “… The metadata files 107 thus cover and extend the attributes natively supported by each format into a common superset”.
While Vandrovec teaches of these features, Vandrovec does not show a clear example of storing at least a portion of the computed measurement data for each tile as metadata per se.  Guskov teaches that it was known in the art to store metadata for computed measurement data for each tile in a quadtree, e.g. please see Guskov in col 5, lines 30-32 “The quadtree node metadata may indicate that the quadtree nodes contain geometric objects or textures”.  In this instance, the geometric object data and texture data in Guskov makes up part of the computed measurement data because this is data that originates from measurements, e.g. please see Guskov in col 3, lines 33-35 where they refer to gathering data from sources such as LIDAR and aerial imagery.  The claimed feature is taught when the metadata of Guskov is stored in a metadata file like the metadata files used by Vandrovec).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store metadata for computed measurement data for each tile in a quadtree as taught by Guskov with the system of Vandrovec in order to allow these additional measurement features to be included within the hierarchical quadtree map data structure.  This allows additional features beyond elevation measurements to also be stored within the tiles used by the quadtree data structure in Vandrovec.  This helps Vandrovec display their map data with additional features beyond elevation such as additional geometric models and textures (Guskov in col 5, lines 30-32).  The texture data allows additional detail to be stored and displayed along geometric model surfaces and faces.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the texture data to be organized into a grid structure as taught by Duluk, Jr. with the system of Vandrovec as modified by Guskov.  The grid structure forms a simple organizational scheme in which the texture values or texels may be linearly organized into a series of rows and columns.  Thus, this makes it simple to both store these values into memory as well as to reference these values using the U and V coordinates which represent their 
	Lastly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for each node for a given tile in the measurement layer to contain texture data as taught by Woodard with the system of Vandrovec as modified by Guskov and Duluk, Jr.  This allows this additional graphical data to be displayed and used with all of the tiles for that given layer in the quad tree.  Thus, the rendering and visualization of the data for these nodes is improved due to the additional details provided by the texture data.


As per claim 2, Vandrovec alone does not explicitly teach the remaining claim limitations.
However, Vandrovec in combination with Guskov teaches the claimed:
2. The method of claim 1, wherein the generated at least one hierarchical LOD data structure is configured to enable visualizing the one or more computed measurement layer in a 3D rendering engine (Please see Vandrovec where the generated at least one hierarchical LOD data structure is displayed in paragraph [0069] “Since a given tile will only be displayed beyond a certain view distance before it is replaced by its higher LOD children, the minimum edge-size is chosen such that a reasonable pixel-to-triangle ratio is maintained during visualization” and [0061] “… In general, tile maps 160 are mapped onto a tile mesh 165 (described below) during rendering, i.e., the process of graphically depicting tile data structures 140 in a synthesized view of the terrain”.  Vandrovec teaches of using a GPU or 3D rendering engine for their rendering in the 2nd half of [0083] where they refer to “… In the exemplary embodiment, two sets of vertex positions and normals are stored within each tile mesh 165 and the smooth transition is facilitated through the use of a Graphics Processing Unit (GPU) executing enabling vertex and fragment shader code“.  The claimed feature is taught when the hierarchical LOD data structure of Vandrovec is displayed and the nodes 187 in figure 18A of Vandrovec contain the textures as taught by Guskov).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for quadtree nodes to store texture data as taught by Guskov with the system of Vandrovec.  The motivation of claim 1 is incorporated herein.


As per claim 4, Vandrovec alone does not explicitly teach the claimed limitations.
However, Vandrovec in combination with Guskov teaches the claimed:
4. The method of claim 1, wherein computing the one or more measurement layer for each tile comprises storing at least one of textures or vertex attributes for the hierarchical LOD data structure (Vandrovec in figure 18A shows that the Quadtree 181 (the hierarchical LOD data structure) shows that each tile is represented as a tree node such as “Tree Node 187”.  Guskov teaches that it was known in the art to store texture data with each quadtree node as well, e.g. please see Guskov in col 5, lines 30-32 “The quadtree node metadata may indicate that the quadtree nodes contain geometric objects or textures”.  The claimed feature is taught when the texture data from the quadtree nodes in Guskov is stored in the quadtree nodes in figure 18A of Vandrovec such as “Tree Node 187” which represents each given tile).   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store texture data with each quadtree node as taught by Guskov with the system of Vandrovec.  The motivation of claim 1 is incorporated herein.


As per claim 5, Vandrovec alone does not explicitly teach the claimed limitations.
However, Vandrovec in combination with Guskov teaches the claimed:
5. The method of claim 1, farther comprising applying one or more compression techniques to the one or more measurement layer (As mentioned above for claims 1 and 4, Guskov teaches that the computed measurement layer may include metadata comprises texture data, e.g. please see Guskov in col 5, lines 30-32 “The quadtree node metadata may indicate that the quadtree nodes contain geometric objects or textures”.  Guskov also teaches that compression techniques may be applied to these geometric objects and texture data as well, e.g. please see Guskov in col 5, lines 15-19 “… this data may comprise three dimensional data relating to geometries of various objects of interest in a scene. Furthermore, data may comprise image data in highly compressed formats, such as, for example, the JPEG 2000 format” and Guskov in col 4, lines 17-22 “Format converter 112 may convert the textures aggregated by texture aggregator 110 into a format used by earth server 114 … format converter 112 may convert textures to the JPEG 2000 image format. JPEG 2000 is an image compression standard known to those skilled in the art”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the compression technique to the computed measurement data as taught by Guskov with the system of Vandrovec in order to allow a more efficient transfer of this data over a network (Guskov in col 4, lines 17-22).

As per claim 13, the reasons and rationale for the rejection of claim 1 is incorporated herein.
Vandrovec teaches the claimed:
A computing device, comprising: a processor configured with processor executable instructions (Please see [0046] “… Each tile generator 210 and attendant dataset library 220, scene graph library 230 and image processing library 240 may be executed on one or more processing nodes 1015 (i.e., CPU's, processors or cores) of a build cluster 1020”).

As per claims 14 and 16-17, these claims are similar in scope to limitations recited in claims 2 and 4-5, respectively, and thus are rejected under the same rationale.

As per claim 25, the reasons and rationale for the rejection of claim 1 is incorporated herein.
Vandrovec teaches the claimed:
A non-transitory processor-readable storage medium having stored thereon processor-executable instructions (Vandrovec shows that their system runs on a Build Cluster 1020 that is made up of a series of computer devices 1015.  These computer device would have to have some type non-transitory processor-readable storage medium storing instructions in order to function and run as described by the reference).


Claims 6-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vandrovec in view of Guskov in further view of Duluk, Jr., Woodard, and Rohlf et al. (Pub No. US 2013/0321399 A1).

As per claim 6, Vandrovec teaches the claimed:
6. The method of claim |, wherein the at least one hierarchical LOD data structure comprises two or more LOD data structures (Vandrovec shows this in figure 18A where each level of the hierarchical LOD data structure corresponds to a LOD data structure such as Levels L0, L1, and L2).
Vandrovec alone does not explicitly teach the remaining claim limitations.
Rohlf in combination with Vandrovec and Guskov teaches the claimed:
and wherein computing the one or more measurement layer for each tile comprises computing measurements at an intersection of the two or more LOD data structures, the method further comprising: creating a new measurement layer or a new hierarchical LOD data structure of the computed measurements at the intersection (Rohlf teaches this feature in figure 11 where creating a new measurement layer or a new hierarchical LOD data structure 510 is created at the intersection between the LOD data structure for tiles 502 and the LOD data structure for tiles 504.  Also please see Rohlf in [0095]-[0096] where measurement data is computed at the intersection in order to blend between neighboring levels of detail.  This blended portion creates a new measurement layer or a new hierarchical LOD data structure).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a new measurement layer or a new hierarchical LOD data structure of the computed measurement data at the intersection as taught by Rohlf with the system of Vandrovec as modified by Guskov, Duluk, Jr. and Woodard in order to more seamlessly blend between two different levels of detail during visualization of mapping terrain data ([0096] of Rohlf).

As per claim 7, Vandrovec alone does not explicitly teach the claimed limitations.
Rohlf in combination with Vandrovec and Guskov teaches the claimed:
7. The method of claim 6, wherein computing the measurements at the intersection of the two or  (Please see Rohlf in figure 12A where the blending to provide an LOD transition at the intersection is performed at runtime in step 604 because it is performed during a camera transition and is performed offline at step 608 when the camera is stopped during transition.  Also please see Rohlf in [0098]-[0099] as well).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compute the measurements at the intersection of the two or more LOD data structures offline or at runtime as taught by Rohlf with the system of Vandrovec as modified by Guskov, Duluk Jr., and Woodard in order to smooth transition gaps between adjacent different levels of detail both during camera motion movement as well as when the camera movement has stopped (Rohlf in [0098]-[0099]).


As per claim 8, Vandrovec alone does not explicitly teach the claimed limitations.
Rohlf in combination with Vandrovec and Guskov teaches the claimed:
8. The method of claim 6, further comprising combining the computed measurements at the intersection of the two or more LOD data structures with a sub-region hierarchical LOD data structure (Please see Rohlf in [0096] “As a result, adjacent subtiles 502 and 504 can be rendered at different levels of detail during the transition. Accordingly, geometric objects, such as mesh triangles, between adjacent sub-tiles may not line up, leading to gaps or other anomalies in the terrain. Interior terrain skirts 510 can be rendered between the sub-tile 504 and adjacent sub-tiles 502 to smooth out any gaps or other anomalies between adjacent sub-tiles”
	In this instance, the measurement data for geometric object such as mesh triangles located within the sub-tiles corresponds to the claimed “sub-region”.  When these tiles are included in the hierarchical LOD data structure as shown in figure 18A of Vandrovec, the claimed feature is taught).
	It would have been obvious to one of ordinary skill in the art before the effective filing 

As per claims 18-20, these claims are similar in scope to limitations recited in claims 6-8, respectively, and thus are rejected under the same rationale.


Claims 6, 9, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vandrovec in view of Guskov in further view of Duluk, Jr., Woodard, and Gatewood, JR et al. (Pub No. US 2006/0146053 A1).

As per claim 6, Vandrovec teaches the claimed:
6. The method of claim |, wherein the at least one hierarchical LOD data structure comprises two or more LOD data structures (Vandrovec shows this in figure 18A where each level of the hierarchical LOD data structure corresponds to a LOD data structure such as Levels L0, L1, and L2).
Vandrovec alone does not explicitly teach the remaining claim limitations.
Gatewood, Jr. in combination with Vandrovec and Guskov teaches the claimed:
and wherein computing the one or more measurement layer for each tile comprises computing measurements at an intersection of the two or more LOD data structures, the method (Please see Gatewood, Jr. in [0163] “… Another unique feature of the GVP+ 300, in addition to the capability of specific tiles to be independently updated, is that adjacent tiles can employ data materials at different levels of resolution--there are a variety of reasons why this may occur and may be desirable. Concerning this, one important issue is that adjacent tiles constructed at differing resolutions may have imperfect edge matching (e.g., in shape and appearance) … To overcome this problem, the GVP+ 300 applies ‘curtain edges’ 450 to each display tile 430 structure (as shown in FIG. 4C) … with the ‘curtain edge’ 450 itself blocking any see-through effect, the presence of the vertical discontinuities becomes almost undetectable, and, as a result, this new vertical tile edge treatment virtually masks any discontinuity at resolution transition boundaries in the final visualizations”.  These added curtain edges along intersections of different levels of details creates a new measurement layer or a new hierarchical LOD data structure).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create a new measurement layer or a new hierarchical LOD data structure of the computed measurement data at the intersection as taught by Gatewood, Jr. with the system of Vandrovec as modified by Guskov, Duluk Jr., and Woodard in order to hidden any discontinuities between two different levels of detail during visualization of mapping terrain data (Gatewood Jr. in [0163]).

As per claim 9, Vandrovec alone does not explicitly teach the claimed limitations.
However, Gatewood, Jr. in combination with Vandrovec and Guskov teaches the claimed:
9. The method of 6, wherein the two or more LOD data structures are associated with different  (Please see Gatewood, Jr. in [0163] “… Another unique feature of the GVP+ 300, in addition to the capability of specific tiles to be independently updated, is that adjacent tiles can employ data materials at different levels of resolution--there are a variety of reasons why this may occur and may be desirable. Concerning this, one important issue is that adjacent tiles constructed at differing resolutions may have imperfect edge matching (e.g., in shape and appearance) … To overcome this problem, the GVP+ 300 applies ‘curtain edges’ 450 to each display tile 430 structure (as shown in FIG. 4C)” and Gatewood, Jr. in [0161] “… These include the capacity to receive streaming data input from real-time sources on terrain elevation and appearance and to promptly incorporate this material into visualizations with only minor processing delays (i.e., delays on the order of seconds or less, so that the effect is a near-real-time visualization data update).”
	According to this passage, the LOD data structures from the quadtree in Gatewood that represents the terrain data may be received and updated in real-time.  Thus, this newly received portion is received at a later time compared to the other LOD data structure data that was already present in the quadtree representation of the elevation and terrain data.  Thus, two or more LOD data structures are associated with different time periods in this type of display).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the two or more LOD data structures to be associated with different time periods as taught by Gatewood, Jr. with the system of Vandrovec as modified by Guskov, Duluk Jr., and Woodard in order to allow newly available updated portions of the elevation and terrain map data to be received in real-time and depict in the display of the visualization (Gatewood in [0161]).

.


Claims 10, 12, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Vandrovec in view of Guskov in further view of Duluk, Jr., Woodard, and Maurer et al. (Pub No. US 2015/0370828 A1).

As per claim 10, Vandrovec alone does not explicitly teach the claimed limitations.
However, Maurer in combination with Vandrovec and Guskov teaches the claimed:
10. The method of claim 1, further comprising, for rendering at least a portion of the 3D model:
receiving a request for calculating a measurement associated with the portion of the 3D model and identifying one or more relevant tiles associated with the portion of the 3D model (Maurer teaches of claimed receiving a request and the identifying step.  For example, please see Maurer towards the end of [0020] “… The map request processor 40 can receive, from the client device 14, a request for a certain location or area and an indication of the desired zoom level, identify a set of map tiles necessary for rendering a digital map of the corresponding area at the specified zoom level, and transmit the map tiles to the client device 14”.  In this instance, the claimed “calculating a measurement associated with the portion of the 3D model” corresponds to finding the dataset of tiles corresponding to a certain area with an indication of the desired zoom level at or near that 3D model.  In this instance, the claimed “3D model” corresponds to the 3D features stored with the map data in the database in Maurer, e.g. please see Maurer in [0033] “… The map data describes various geographic feature such as roads, building footprints or three-dimensional shapes“.  Thus, tiles that appear on or adjacent to a 3D model such as buildings correspond to the claimed “one or more relevant tiles associated with the portion of the 3D model”);
selecting data from texture data or vertex attributes of the identified one or more relevant tile (Maurer in [0038] teaches of selecting texture data for the identified tiles by teaching of the map tiles including raster (bitmap) imagery, e.g. they refer to “… The map tiles also can include text labels and raster (bitmap) imagery”); and
returning the selected data (Please see Maurer towards the end of [0020] “… The map request processor 40 can receive, from the client device 14, a request for a certain location or area and an indication of the desired zoom level, identify a set of map tiles necessary for rendering a digital map of the corresponding area at the specified zoom level, and transmit the map tiles to the client device 14”.  When these requested map tiles contain the selected data (such as texture data), and these requested map tiles are returned, then the selected data is also returned as well.  For example, please see Maurer in [0007] “… The method includes generating, by one or more computing devices, map data for rendering a digital map of a geographic area on a client device, including generating descriptions of geometries to be rendered as part of the digital map”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive a request, select data, and return the selected data as taught by Maurer with the system of Vandrovec as modified by Guskov, Duluk Jr., and Woodard.  This allows a given client device to display the requested data as well as cache these map tiles for repeated use in future operations as well (Maurer in [0020] and [0038]).


However, Maurer in combination with Vandrovec and Guskov teaches the claimed:
12. The method of claim 16, wherein receiving the request, identifying the one or more relevant tile, selecting the data, and returning the selected data are performed prior to runtime for rendering the portion of the 3D model (Please see Maurer in [0020] “… The map request processor 40 can receive, from the client device 14, a request for a certain location or area and an indication of the desired zoom level, identify a set of map tiles necessary for rendering a digital map of the corresponding area at the specified zoom level, and transmit the map tiles to the client device 14”.  In this case, the receiving the request, the identifying, selecting the data, and returning the selected data is performed before rendering is performed on the client device.  Figures 1 and 3 in Maurer shows that the client device receives the map tiles and selected data from the server.  
The client device 14 is able to render the returned selected data and 3D model data because the client device 14 has a rendering processor that renders the received data.  For example, please see Maurer in [0026] “… The client device 14 includes processing hardware such as one or more processor(s) 102 … the one or more processor(s) 102 include a central processing unit (CPU) as well as a graphics processing unit (GPU) for efficiently rendering graphics content” and Maurer in [0007] “… The method includes generating, by one or more computing devices, map data for rendering a digital map of a geographic area on a client device”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive the request, identify the one or more relevant tile, select the data, and return the selected data are performed prior to runtime for rendering the portion of 

As per claims 22 and 24, these claims are similar in scope to limitations recited in claims 10 and 12, respectively, and thus are rejected under the same rationale.


Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Vandrovec in view of Guskov in further view of Duluk, Jr., Woodard, Maurer and Findley et al. (Pub No. US 2017/0356753 A1).

As per claim 11, Vandrovec alone does not explicitly teach the claimed limitations.
However, Findley in combination with Vandrovec, Guskov, and Maurer teaches the claimed:
11. The method of claim 10, further comprising rendering the selected data overlaid with the 3D model (Please see Findley towards the end of [0169] “The client device processes (e.g., renders) the vector and/or raster image data to generate a map presentation for display” and Findley in [0168] “… A map service 2030 in some embodiments provides map information (e.g., map tiles used by the client devices to generate a two-dimensional or three-dimensional map presentation) and other map-related data, such as … three-dimensional map image data (e.g., traversable map with three-dimensional features, such as buildings)”.  Findley in figure 2 shows an example of the rendering on device 210.  In this example from Findley, the rendering from the virtual camera 225 includes the selected data (nearby map tiles that appear within the scene) which are overlaid with a 3D model of a building (3D model)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the rendering to include the selected data overlaid with the 3D model as taught by Findley with the system of Vandrovec as modified by Guskov, Duluk Jr., Woodard, and Maurer in order to allow the map tile data to be displayed with one or more 3-dimensional buildings over the map tile terrain.  This allows the map data to visually depict 3D models of buildings that may better represent and depict how 3D building structures are presented within the real-world terrain area that is being mapped.  This may, in turn, help with navigation for a user who is viewing the rendered map data.

As per claim 23, this claim is similar in scope to limitations recited in claim 11, and thus is rejected under the same rationale.



Response to Arguments
Applicant’s arguments, filed Feb 3, 2022, with respect to how the newly amended claim features differ from the prior art cited in the last office have been fully considered. These arguments are found to be persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in this office action.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571) 272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699